DETAILED ACTION
Applicant: SHINOTSUKA, Michiaki
Assignee: Ricoh Company, Ltd.
Attorney: Herman PARIS (Reg. No.: 54,359)
Filing: Amendment filed 28 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herman W. Paris (Reg. No.: 54,359) on 12 July 2022.  The amendments add “in” between “present” and “the” to mirror the phrase in the preamble.
The application has been amended as follows:
Claim 1. (Currently Amended) A detecting device for detecting an object present in a detection target space, the detecting device comprising: 
a first light source configured to emit infrared light and to irradiate the object present in the detection target space with the emitted infrared light; 
a second light source configured to emit second light of a wavelength different from the infrared light in a direction different from a direction in which the infrared light is emitted; 
a reflecting section provided in the direction in which the second light source emits the second light, and configured to reflect the second light to irradiate the object present in the detection target space with the reflected second light; 
a light receiver configured to receive detectable light, the detectable light including Page 2of15Docket No.: 20R-038 App. No.: 17/060,376 
reflected infrared light, the reflected infrared light being infrared light that is reflected by the object being irradiated with the infrared light emitted by the first light source, and 
radiated infrared light, the radiated infrared light being infrared light that is generated by the object being irradiated with the reflected second light, wherein 
the object is simultaneously irradiated with the infrared light emitted by the first light source and the reflected second light; and 
a detector configured to detect the object based on the detectable light received by the light receiver.

Claim 13. (Currently Amended) A detecting system comprising: 
a plurality of detecting devices each being configured to detect an object present in a detection target space, each detecting device of the plurality of detecting devices including: Page 5of 15Docket No.: 20R-038 App. No.: 17/060,376 
a first light source configured to emit infrared light and to irradiate the object present in the detection target space with the emitted infrared light; 
a second light source configured to emit second light of a wavelength different from the infrared light in a direction different from a direction in which the infrared light is emitted; 
a reflecting section provided in the direction in which the second light source emits the second light, and configured to reflect the second light to irradiate the object present in the detection target space with the reflected second light; 
a light receiver configured to receive detectable light, the detectable light including 
reflected infrared light, the reflected infrared light being infrared light that is reflected by the object being irradiated with the infrared light emitted by the first light source, and 
radiated infrared light, the radiated infrared light being infrared light that is generated by the object being irradiated with the reflected second light, wherein 
the object is simultaneously irradiated with the infrared light emitted by the first light source and the reflected second light; and Page 6of15Docket No.: 20R-038 App. No.: 17/060,376 
a detector configured to detect the object based on the detectable light received by the light receiver; and 
an information processing apparatus, wherein 
the information processing apparatus includes at least one processor configured to: 
obtain, from the plurality of detecting devices, a plural sets of detection result information indicating detection results obtained by the plurality of detecting devices with respect to objects, collectively process the plural sets of detection result information generate collectively processed data, and 
output the collectively processed data.
 
Status of Claims
Claims 1-14 are currently pending before the Office, claims 1, 5, and 13 were amended by Applicant, and claims 1 and 13 were further amended by Examiner’s Amendment.

Priority
The instant application claims foreign priority to JP 2020-106486 filed 19 June 2020 and JP 2019-197894 filed 30 October 2019.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 with the verified English Translation being submitted for JP 2019-197894 on 28 June 2022. 

Response to Arguments
Applicant’s arguments, see Pages 8-15, filed 28 June 2022, with respect to §112(b) rejections & prior art rejections have been fully considered and are persuasive in that the claims have been amended to make them definite (§112(b)), to avoid the cited art (§102 & §103), and a certified copy of the foreign priority document has been filed to perfect foreign priority behind the publication date – accordingly Shinozuka et al. – JP 2020-071153 A no longer qualifies as prior art.  The rejections of the claims have been withdrawn.  


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, the closest prior art references are:
Knowles et al. – which discloses a detecting device (Knowles et al.: Fig. 2 device 112) for detecting an object (Fig. 4 object 91) from a detection target space (114), including a first infrared light source (23; ¶93 - IR & visible light at same time) configured for detecting presence of an object (91) and a second visible light source (116; ¶54 – light source 116 is a visible laser diode (VLD))) configured to read the object (¶¶54-55 – scanning object with source 116).  However, Knowles et al. fails to disclose the object is simultaneously irradiated with the infrared light emitted by the first light source and the reflected second light.

    PNG
    media_image1.png
    862
    1454
    media_image1.png
    Greyscale

Cambra et al. – which discloses a passive wireless sensor for rodent detection (Cambra et al.: Abstract) including a plurality of detection devices (Pg. 5, Right Column (R.C.) - Fig. 13 discloses multiple devices) each being configured to detect an object (Abstract – detecting rodents) in a target space (Fig. 13).  However, Cambra et al. fails to disclose a light receiver detecting reflected infrared light reflected by the object being irradiated, it fails to disclose a light receiver detecting radiated infrared light generated by the object being irradiated by the reflected second light, and it fails to disclose the object is simultaneously irradiated with the infrared light emitted by the first light source and the reflected second light.

    PNG
    media_image2.png
    238
    361
    media_image2.png
    Greyscale

Ou-Yang et al. – which discloses an object detection device (Ou-Yang et al.: Fig. 1; Abstract) utilizing infrared range cameras to monitor rodent movements (Figs. 2 & 4).  However, Ou-Yang et al. fails to disclose a second light source with a wavelength different from the infrared light source configured to emit light in a different direction, it fails to disclose a reflecting section, and it fails to disclose the object is simultaneously irradiated with the infrared light emitted by the first light source and the reflected second light.

    PNG
    media_image3.png
    674
    1067
    media_image3.png
    Greyscale


Woolf et al. (US Pub. 2016/0270364) – which discloses utilizing near infrared light sources (Woolf et al.: Fig. 5 NIR light 114) and a video camera (120) for capturing rodent behavior (¶¶39-41).  However, Woolf et al. fails to disclose a second light source with a wavelength different from the infrared light source configured to emit light in a different direction, it fails to disclose a light receiver detecting radiated infrared light generated by the object being irradiated by the reflected second light, and it fails to disclose the object is simultaneously irradiated with the infrared light emitted by the first light source and the reflected second light.

    PNG
    media_image4.png
    576
    498
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a detecting device (claim 1) or a detecting system (claim 13) for detecting an object (20) present in a detection target space (110A) including a first light source (131) configured to emit infrared light (1), a second light source (133) configured to emit second light of a wavelength different from the infrared light in a direction different from a direction in which the infrared light is emitted; a reflection section (124) configured to reflect the second light to irradiate the object (20) present in the detection target space with the reflected second light (3); a light receiver (134) configured to receive detectable light including reflected infrared light and radiated infrared light, wherein the object is simultaneously irradiated with the infrared light emitted by the first light source and the reflected second light; and a detector (122) configured to detect the object (20) based on the detectable light received by the light receiver (134), in combination with the other claimed elements.  Claims 2-12 and 14 are allowed based on dependency.

    PNG
    media_image5.png
    617
    837
    media_image5.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884